 18DECISIONSOF NATIONAL ,LABOR RELATIONS BOARDEbsco,.Subscription Services and Local 250, ServiceEmployees International Union,AFL-CIO, Peti-tioner. -Case 20-RC-12488October 23, 1975DECISION AND CERTIFICATION OFREPRESENTATIVEBy MEMBERSFANNING, JENKINS AND PENELLO,Pursuantto a: Stipulation for, Certification UponConsent Election approved on. December 27, 1974,by the Acting,Regional Director for Region 20 of theNational Labor,, Relations Board, an election bysecretballot was conducted February 7, 1975, underher direction. and supervision among employees inthe stipulatedunit: ,After the election each party wasfurnished with a tally of ballots which showed that,of approximately 1-5 eligible voters, 14 cast ballots ofwhich -6 wer"e for the Petitioner, 4 were against, and 4were challenged.x'The challenges are sufficient toaffectthe resultsof the election. Thereafter, thePetitionerfiled timely objections to the election.In accordance, ^with the National Labor RelationsBoard Rules, ands-Regulations,the Acting RegionalDirector conducted an investigation and, on May 9,1975, issued and served on the parties her Report onObjections and Challenged Ballots, in which sherecommendedthat Objection 31 be sustained, thatObjections 1, 2, 4, and 5 be overruled, that theelection be set aside, that the challenge to Peery'sballot be overruled, and that the challenges to theballots of Albert, Courtney, and Dunphy be sus-tained.Thereafter, the Petitioner filed timely excep-tions to the ActingRegionalDirector's report andthe Employer filed an answering brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthorityin thisproceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaningof the Act, and it will effectuate thepurposesof the Act to assertjurisdiction herein.2.The Petitioner is a labor organization claimingto representcertain employees of the Employer.3.A question affectingcommerceexists concern-ing the representationof employees of the Employerwithin the meaningof Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employeesconstitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All office clerical -employees employed by theEmployer at its 681 Market Street, San Francisco,California facility; excluding guards and supervi-sors as defined by the Act. .5.The Board has considered the Acting RegionalDirector's report, the Petitioner's exceptions, and theentire record in, the case, and adopts the RegionalDirector's report - only to the extent consistentherewith.' 2The Employer's Objection 3 concerned certain ofPetitioner's statements contained in a leaflet distri-buted the week of the election. There are twostatementsinvolvedherein,namely that "un-employed unionmembers, do, not pay dues andthat "the union cannot make you strike or picket insympathy for strikes in other offices." The objectionalleges that both statements are misrepresentationsand that the Employer had no time to respond sinceit did not receive a copy of the leaflet until after theelection:The Acting Regional Director found-that, in orderto avoid paying dues, an unemployed union membermust obtain a withdrawal card. There are twoconditions for issuance of a withdrawal card: (1)membership in the Union for at least 1 year, and (2)unemployed status for a period of at least 6 months.Regarding the obligation of members to engage inpicketing at other locations or in sympathy, theinvestigation revealed that during a January 29, 1975,meeting the Employer told the employees that theUnion could make them picket at other locations andcould fine them for refusing to perform this duty.The statements in the union leaflet are in directresponse to the Employer's representations. ArticleXXII(f) of the Union's constitution and bylawsstates:(f)The Executive Secretary-Treasurer of theUnion may request any member to report forpicket duty when in his opinion the welfare of theUnion requires same.Each member upon notification shall report totheUnion office within forty-eight (48) hoursafter receipt of notification and tell the officers incharge of picket assignments the time he canreport and the best day suited for him.... Anymember after being notified by the Union whofails to report or after reporting refuses to do hisalloted time on the picket line shall be assessed atthe rate of one dollar and fifty cents (1.50) per'The relevant portion of the Regional Director's report dealing withRegional Director's recommendation as to the disposition of the challengedObjection 3 is attached as an appendix.ballots and her recommendationthat Objections1, 2, 4, and 5 be overruled.2 In the absence of exceptions thereto,wepro formaadopt the Acting221 NLRB No. 7 EBSCO SUBSCRIPTION SERVICEShour for every hour he was required to and failedto picket.On these facts, the Acting Regional Directorconcluded that Petitioner substantially and material-lymisrepresented the dues obligations of unem-ployed members and the obligation of members toengage inpicketing, and accordingly recommendedthat Objection 3 be sustained.We do not agree. In our opinion, the misrepresen-tations herein are not material. The Board has heldthat not all misrepresentations warrant setting asidean election,and that to justify a new election themisrepresentationmust be of a type that couldreasonably be expected to have affected the results ofthe election.3 As the Board pointed out inHollywoodCeramics Co.,140 NLRB 221 (1962), "even where amisrepresentationis shown to have been substantial,the Board may still refuse to set aside the election if itfinds upon consideration of all the circumstancesthat the statement would not be likely to have had areal impact on the election." Furthermore, the Boardhas long recognized that minor distortions, inaccura-cies,and half-truths are insufficient to constituteobjectionable conduct.4 In our view, the misrepresen-tations herein concern minor issues and it would becontrary to common experience to consider either ofthem determinative of the election. Employeesdesignate a unionprimarily to represent them inobtaininga collective-bargaining contract with theiremployer.It is unrealisticto find that employees, inmaking adetermination on that issue, would beespecially concerned with the possible necessity ofpaying monthly dues as unemployed members forsome periodless than1year, or standing picket duty.Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid ballots cast,5 weshallcertify it as the exclusive bargaining representa-tive of the employees in the appropriate unit .6CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballotshave been cast for Local 250, ServiceEmployees InternationalUnion,AFL-CIO, andthat, pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining in respect toaSouthernHealth Corp. d/b/a Corydon Nursing Home,201 NLRB 462(1973), enfd. 514 F.2d 1121 (C.A. 7, 1975);Chemi-Trol Chemical Co,190NLRB302 (1971); CrossBakingCompany, Inc.,186 NLRB 199 (1970).4HollywoodCeramics,supra.No exceptionwas takento the ActingRegional Director's recommendationsas to the challenged ballots.S The challenges to threeof the four challengedballots wereoverruled.The remaining ballot neednot be opened and countedas itcannot affectthe results.19rates of pay, wages, hours of employment, or otherconditions of employment.APPENDIXObjection 3The Employer's basis for Objection 3 is a leafletentitled "Fact vs. Fiction" which was distributed tothe employees by Petitioner during the week prior tothe election. A copy of the leaflet is attached asAttachment A. The Employer did not obtain a copyof Attachment A until after the election. The leafletis -a response to certain statements made by theEmployer at the January 29 meeting. The Employerthereadvised the employees that the Union'smembers employed by Kaiser Hospital paid dues of$11 per month and that Ebsco employees could alsobe required to pay dues as high as $11 per month.The Employer made no reference to dues paid byunemployedmembers. Attachment A states thatunemployed union members do not pay dues andthat "dues are between $5 and $8 a month dependingon your salary."Petitioner'sConstitution and By-Laws states inArticle V, Section 2, that "dues ... shall be eitherthe sum of $5 per month or the equivalent of theaverage of two (2) hours pay of the member in themonth in which dues are payable, whichever isgreater, plus $1.00 to be set aside for the strike fund."The average rate paid unit employees on the date ofthe election was $3.68 per hour. Using this formula,dues would be $8.36 per month based on the existingwage rates. Dues would be higher if wage increaseswere negotiated.With respect to the assertion thatunemployed members do not have to pay dues,investigation disclosed that the only way an unem-ployed member could avoid paying dues would be toobtain a, withdrawal card. According to Article VI ofPetitioner's Constitution and By-Laws, the issuanceof a withdrawal card is conditional on the employeehaving been a member for at least one year.Additionally, investigation disclosed that withdrawalis further conditioned on the member having beenunemployed for at least six months.The Employer objects to that portion of Attach-ment A which states "the Union cannot make youstrikeor picket in sympathy for strikes in otheroffices."During the January 29 meeting, the Em-ployer stated that the Union could make theemployees go out on strike and that the Union could6Member Penello agreesthatthe alleged misrepresentations do notewarrant setting aside the election and concurs in certifying Petitioner, but sofinds for thereasons setforthin his dissenting opinions inMedical AncillaryServices,Inc.,212 NLRB 582 (1974),andErenoLewis,217 NLRB No. 45(1975) 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake the employees picket at other locations oroffices.The Employer also stated that employeescould be fined under the Union's Constitution andBy-Laws forrefusingto perform picket duty. ArticleXXII(f) of the Union's Constitution and By-Lawsstates:(f)The, Executive Secretary-Treasurer of theUnion. may request any member to report forpicket duty when in his opinion the welfare of theUnion requires same.Each member upon notification shall report totheUnion office within forty-eight (48) hoursafter receipt of notification and tell the officers incharge of picket assignments the time he canreport and the best day suited for him. Excuseswillbe accepted in the case of sickness, anyserious foot ailment or any reasonable legitimateexcuse. Any member- after being notified by theUnion who fails to report or after reportingrefuses to do his allotted time on the picket lineshall'be assessed at the rate of one dollar and fiftycents (1.50) per hour for every hour he wasrequired to and failed to picket.Based on the foregoing, it is concluded thatPetitioner substantially and materially misrepresent-ed the dues obligations of unemployed members andthe_ obligation of members to engage in picketing.The Employer's generally accurate representationsconcerning these matters at the January 29th meetingdo not mitigate the Petitioner's subsequent misrepre-sentations in view of their source and the timing.Accordingly, it is recommended that Objection 3 besustained.